Title: Adams’ Minutes of the Testimony: Court of Vice Admiralty, Boston, March 1768
From: Adams, John
To: 


       Folger vs. Tea
       
        James Athern Esqr.
       
       Joshua Gardiner. Folger has entered and cleared Vessell I am concerned in to and from London. Commonly reputed a Custom House Officer at Nantucket. Have seen a Plantation Certificate signed by him, the Governor and Peleg Gardiner Naval Officer.
       
       Jno. Handcock Esqr. Cleared two Vessells that Deponent is concernd in for London, since the arrival of the Commissioners. And has acted in all Respects, with the Regard to my Navigation at Nantucket, as the officers of the Customs do here. Commonly reputed an officer of the Customs. I know of his Acting, by his clearing my Vessells. I cant say I ever saw a Clearance of his signing, or saw him sign one. I know of his Clearing my Vessells by the Consequences for that the Vessells were admitted to an Entry in London. And others here by the Officers here.
       Thos. Gray. Dep. vide
       Mr. Sheaf. Have seen Papers of his signing, as Searcher and preventive Officer at Nantucket. Coasting Clearances. I acted under Sir H. Frankland, as Deputy Collector for this Port, for some Years. Mr. Harrison the present Collector, wrote a Letter to Mr. Folger giving him Instructions about a Vessell with sugars at Nantucket.
       Captn. Partridge. Used to London Trade. Made many Voyages there. Papers are demanded of Us, on our Arrival by the Custom House Officers. Clearance from the Customs demanded. Once admitted to an Entry without producing my Clearance, but was soon sent for by the Clerk and told by the Clerk that he had done wrong, and that the Clearance was his only Security, for Entering me. Never admitted upon Producing Manifest and Register, except in the above Instance.
      